NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JEFFREY THOMPSON,                   )
                                    )
           Appellant,               )
                                    )
v.                                  )                   Case No. 2D13-3766
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed July 18, 2014.

Appeal from the Circuit Court for Pasco
County; William R. Webb, Judge.

Howard L. Dimmig, II, Public Defender, and
Cynthia J. Dodge, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Peter Koclanes, Assistant
Attorney General, Tampa, for Appellee.



KHOUZAM, Judge.

              Jeffrey Thompson appeals his judgment and sentence for possession of

oxycodone following a guilty plea, arguing that the trial court erred by accepting his plea

without first inquiring about a possible complete defense Thompson raised during the

plea hearing. But because the record does not reflect that Thompson filed any motion
to withdraw his plea, this claim is unpreserved for appeal. See Jones v. State, 708 So.

2d 337, 338 (Fla. 4th DCA 1998). Our affirmance is without prejudice to any right

Thompson may have to address the issue via a timely filed motion for postconviction

relief.



             Affirmed.


BLACK, J., and BAUMANN, HERBERT J., JR., ASSOCIATE JUDGE, Concur.




                                          -2-